Title: To John Adams from Wilhem & Jan Willink, 9 November 1782
From: Willink, Wilhem & Jan (business)
To: Adams, John



on the Heeregraft near the blaauwhuys in d’Arend.Amst: 9 Nov: 1782.
Sir

We beg Leave to acknowledge gratefully your Excellency’s marks of Friendship, and thank you in the best manner for your confidence your Excellency’ll permit us to Lay down before him that we’d be able to make a better employ of a news of such an importance, if we were acquainted with it before it was generally known, this makes us take the Liberty to pray you, if an important news happen’d either of the firm Agreement between all Parties to sign the Preliminaries of a general peace, or of an appointed Congress or Suspension of hostilities or if unhappily the Conferences were broke off that we get no peace but a continuance of war, your Excellency might be pleased to Shew us that kindness as to give us the information of it by an Extraordinary of whch. we’d with pleasure pay the Expence and we assure your Excellency beforehand, of our most sacred discretion and Secrecy
We were told that the preliminaries of peace between America france and England were signed, without either Spain or Holland were comprehended in it, we Can give no Credit to it the more as Mr Jay, who prays us to make Compliments to your Excellency, do assure us Such a thing to be impossible
Many people Seem yet in opinion that we are not yet so near a general peace, as the multitude and appearence give reason to hope.
We recommend our selves to your valuable remembrance and have the honour to remain with respectfull consideration.
Sir Your Excellency most Humble / and most Obedient Servants
Wilhem & Jan Willink

